In an action to recover damages for personal injuries, the defendant Positive Productions, Inc., appeals from so much of an order of the Supreme Court, Nassau County (Joseph, J), entered July 14, 2003, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it was properly denied as untimely since it made the motion approximately seven months after the note of issue was filed and failed to demonstrate good cause for the delay in making the motion (see CPLR 3212 [a]; Gomez v Kukaj, 290 AD2d 531 [2002]).
*523In light of our determination, we need not reach the appellant’s remaining contention. Florio, J.P., Luciano, Townes and Fisher, JJ., concur.